Exhibit 10.1

 

ARENA PHARMACEUTICALS, INC.

2006 LONG-TERM INCENTIVE PLAN, AS AMENDED

Arena Pharmaceuticals, Inc. (the “Company”), a Delaware corporation, hereby
establishes and adopts the following 2006 Long-Term Incentive Plan (the “Plan”).

1.                                      PURPOSE OF THE PLAN


THE PURPOSE OF THE PLAN IS TO ASSIST THE COMPANY AND ITS SUBSIDIARIES IN
ATTRACTING AND RETAINING SELECTED INDIVIDUALS TO SERVE AS DIRECTORS, EMPLOYEES,
CONSULTANTS AND/OR ADVISORS OF THE COMPANY AND ITS SUBSIDIARIES WHO ARE EXPECTED
TO CONTRIBUTE TO THE COMPANY’S SUCCESS AND TO ACHIEVE LONG-TERM OBJECTIVES WHICH
WILL INURE TO THE BENEFIT OF ALL STOCKHOLDERS OF THE COMPANY THROUGH THE
ADDITIONAL INCENTIVES INHERENT IN THE AWARDS HEREUNDER.


2.                                      DEFINITIONS


2.1.                            “AWARD” SHALL MEAN ANY OPTION, STOCK
APPRECIATION RIGHT, RESTRICTED STOCK AWARD, RESTRICTED STOCK UNIT AWARD,
PERFORMANCE AWARD OR ANY OTHER RIGHT, INTEREST OR OPTION RELATING TO SHARES OR
OTHER PROPERTY (INCLUDING CASH) GRANTED PURSUANT TO THE PROVISIONS OF THE PLAN.


2.2.                            “AWARD AGREEMENT” SHALL MEAN ANY WRITTEN
AGREEMENT, CONTRACT OR OTHER INSTRUMENT OR DOCUMENT EVIDENCING ANY AWARD GRANTED
HEREUNDER, INCLUDING THROUGH AN ELECTRONIC MEDIUM.


2.3.                            “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE
COMPANY.


2.4.                            “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF
1986, AS AMENDED FROM TIME TO TIME.


2.5.                            “COMMITTEE” SHALL MEAN THE COMPENSATION
COMMITTEE OF THE BOARD OR A SUBCOMMITTEE THEREOF FORMED BY THE COMPENSATION
COMMITTEE TO ACT AS THE COMMITTEE HEREUNDER.  THE COMMITTEE SHALL CONSIST OF NO
FEWER THAN TWO DIRECTORS, EACH OF WHOM IS (I) A “NON-EMPLOYEE DIRECTOR” WITHIN
THE MEANING OF RULE 16B-3 OF THE EXCHANGE ACT, (II) AN “OUTSIDE DIRECTOR” WITHIN
THE MEANING OF SECTION 162(M) OF THE CODE, AND (III) AN “INDEPENDENT DIRECTOR”
FOR PURPOSE OF THE RULES AND REGULATIONS OF THE NASDAQ STOCK MARKET (OR SUCH
OTHER PRINCIPAL SECURITIES MARKET ON WHICH THE SHARES ARE TRADED).


2.6.                            “COVERED EMPLOYEE” SHALL MEAN A “COVERED
EMPLOYEE” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE.


2.7.                            “DIRECTOR” SHALL MEAN A NON-EMPLOYEE MEMBER OF
THE BOARD.


2.8.                            “DIVIDEND EQUIVALENTS” SHALL HAVE THE MEANING
SET FORTH IN SECTION 12.5.


2.9.                            “EMPLOYEE” SHALL MEAN ANY EMPLOYEE OF THE
COMPANY OR ANY SUBSIDIARY AND ANY PROSPECTIVE EMPLOYEE CONDITIONED UPON, AND
EFFECTIVE NOT EARLIER THAN, SUCH PERSON BECOMING AN


--------------------------------------------------------------------------------



EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY.  SOLELY FOR PURPOSES OF THE PLAN, AN
EMPLOYEE SHALL ALSO MEAN ANY CONSULTANT OR ADVISOR WHO IS A NATURAL PERSON AND
WHO PROVIDES SERVICES TO THE COMPANY OR ANY SUBSIDIARY, SO LONG AS SUCH PERSON
(I) RENDERS BONA FIDE SERVICES THAT ARE NOT IN CONNECTION WITH THE OFFER AND
SALE OF THE COMPANY’S SECURITIES IN A CAPITAL-RAISING TRANSACTION AND (II) DOES
NOT DIRECTLY OR INDIRECTLY PROMOTE OR MAINTAIN A MARKET FOR THE COMPANY’S
SECURITIES.


2.10.                     “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.


2.11.                     “FAIR MARKET VALUE” SHALL MEAN, WITH RESPECT TO ANY
PROPERTY OTHER THAN SHARES, THE MARKET VALUE OF SUCH PROPERTY DETERMINED BY SUCH
METHODS OR PROCEDURES AS SHALL BE ESTABLISHED FROM TIME TO TIME BY THE
COMMITTEE.  THE FAIR MARKET VALUE OF SHARES AS OF ANY DATE SHALL BE THE PER
SHARE CLOSING PRICE OF THE SHARES AS REPORTED ON THE NASDAQ STOCK MARKET ON THAT
DATE (OR IF THERE WAS NO REPORTED CLOSING PRICE ON SUCH DATE, ON THE LAST
PRECEDING DATE ON WHICH THE CLOSING PRICE WAS REPORTED) OR, IF THE COMPANY IS
NOT THEN LISTED ON THE NASDAQ STOCK MARKET, ON SUCH OTHER PRINCIPAL SECURITIES
EXCHANGE ON WHICH THE SHARES ARE TRADED, AND IF THE COMPANY IS NOT LISTED ON THE
NASDAQ STOCK MARKET OR ANY OTHER SECURITIES EXCHANGE, THE FAIR MARKET VALUE OF
SHARES SHALL BE DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION USING
APPROPRIATE CRITERIA.


2.12.                     “LIMITATIONS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 10.5.


2.13.                     “OPTION” SHALL MEAN ANY RIGHT GRANTED TO A PARTICIPANT
UNDER THE PLAN ALLOWING SUCH PARTICIPANT TO PURCHASE SHARES AT SUCH PRICE OR
PRICES AND DURING SUCH PERIOD OR PERIODS AS THE COMMITTEE SHALL DETERMINE.


2.14.                     “PARTICIPANT” SHALL MEAN AN EMPLOYEE OR DIRECTOR WHO
IS SELECTED BY THE COMMITTEE TO RECEIVE AN AWARD UNDER THE PLAN.


2.15.                     “PAYEE” SHALL HAVE THE MEANING SET FORTH IN SECTION
13.1.


2.16.                     “PERFORMANCE AWARD” SHALL MEAN ANY AWARD OF
PERFORMANCE SHARES OR PERFORMANCE UNITS GRANTED PURSUANT TO ARTICLE 9.


2.17.                     “PERFORMANCE PERIOD” SHALL MEAN THAT PERIOD
ESTABLISHED BY THE COMMITTEE AT THE TIME ANY PERFORMANCE AWARD IS GRANTED OR AT
ANY TIME THEREAFTER DURING WHICH ANY PERFORMANCE GOALS SPECIFIED BY THE
COMMITTEE WITH RESPECT TO SUCH AWARD ARE TO BE MEASURED.


2.18.                     “PERFORMANCE SHARE” SHALL MEAN ANY GRANT PURSUANT TO
ARTICLE 9 OF A UNIT VALUED BY REFERENCE TO A DESIGNATED NUMBER OF SHARES, WHICH
VALUE MAY BE PAID TO THE PARTICIPANT BY DELIVERY OF SUCH PROPERTY AS THE
COMMITTEE SHALL DETERMINE, INCLUDING CASH, SHARES, OTHER PROPERTY, OR ANY
COMBINATION THEREOF, UPON ACHIEVEMENT OF SUCH PERFORMANCE GOALS DURING THE
PERFORMANCE PERIOD AS THE COMMITTEE SHALL ESTABLISH.


2.19.                     “PERFORMANCE UNIT” SHALL MEAN ANY GRANT PURSUANT TO
SECTION 9 OF A UNIT VALUED BY REFERENCE TO A DESIGNATED AMOUNT OF PROPERTY OTHER
THAN SHARES (OR CASH), WHICH VALUE MAY BE PAID TO THE PARTICIPANT BY DELIVERY OF
SUCH PROPERTY AS THE COMMITTEE SHALL DETERMINE, INCLUDING CASH, SHARES, OTHER
PROPERTY, OR ANY COMBINATION THEREOF, UPON ACHIEVEMENT OF SUCH PERFORMANCE GOALS
DURING THE PERFORMANCE PERIOD AS THE COMMITTEE SHALL ESTABLISH.

2


--------------------------------------------------------------------------------



2.20.                     “PERMITTED ASSIGNEE” SHALL HAVE THE MEANING SET FORTH
IN SECTION 12.3.


2.21.                     “PRIOR PLANS” SHALL MEAN, COLLECTIVELY, THE COMPANY’S
AMENDED AND RESTATED 1998 EQUITY COMPENSATION PLAN, AMENDED AND RESTATED 2000
EQUITY COMPENSATION PLAN AND THE 2002 EQUITY COMPENSATION PLAN.


2.22.                     “RESTRICTED STOCK” SHALL MEAN ANY SHARE ISSUED WITH
THE RESTRICTION THAT THE HOLDER MAY NOT SELL, TRANSFER, PLEDGE OR ASSIGN SUCH
SHARE AND WITH SUCH OTHER RESTRICTIONS AS THE COMMITTEE, IN ITS SOLE DISCRETION,
MAY IMPOSE (INCLUDING ANY RESTRICTION ON THE RIGHT TO VOTE SUCH SHARE AND THE
RIGHT TO RECEIVE ANY DIVIDENDS), WHICH RESTRICTIONS MAY LAPSE SEPARATELY OR IN
COMBINATION AT SUCH TIME OR TIMES, IN INSTALLMENTS OR OTHERWISE, AS THE
COMMITTEE MAY DEEM APPROPRIATE.


2.23.                     “RESTRICTED STOCK AWARD” SHALL HAVE THE MEANING SET
FORTH IN SECTION 7.1.


2.24.                     “RESTRICTED STOCK UNIT AWARD” SHALL HAVE THE MEANING
SET FORTH IN SECTION 8.1.


2.25.                     “SHARES” SHALL MEAN THE SHARES OF COMMON STOCK,
$0.0001 PAR VALUE, OF THE COMPANY.


2.26.                     “STOCK APPRECIATION RIGHT” SHALL MEAN THE RIGHT
GRANTED TO A PARTICIPANT PURSUANT TO SECTION 6.


2.27.                     “SUBSIDIARY” SHALL MEAN ANY CORPORATION (OTHER THAN
THE COMPANY) IN AN UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE COMPANY IF,
AT THE RELEVANT TIME, EACH OF THE CORPORATIONS OTHER THAN THE LAST CORPORATION
IN THE UNBROKEN CHAIN OWNS STOCK POSSESSING 50% OR MORE OF THE TOTAL COMBINED
VOTING POWER OF ALL CLASSES OF STOCK IN ONE OF THE OTHER CORPORATIONS IN THE
CHAIN.


2.28.                     “SUBSTITUTE AWARDS” SHALL MEAN AWARDS GRANTED OR
SHARES ISSUED BY THE COMPANY IN ASSUMPTION OF, OR IN SUBSTITUTION OR EXCHANGE
FOR, AWARDS PREVIOUSLY GRANTED, OR THE RIGHT OR OBLIGATION TO MAKE FUTURE
AWARDS, IN EACH CASE BY A COMPANY ACQUIRED BY THE COMPANY OR ANY SUBSIDIARY OR
WITH WHICH THE COMPANY OR ANY SUBSIDIARY COMBINES.


2.29.                     “VESTING PERIOD” SHALL HAVE THE MEANING SET FORTH IN
SECTION 7.1.


3.                                      SHARES SUBJECT TO THE PLAN


3.1                               NUMBER OF SHARES.


(A)                                  SUBJECT TO ADJUSTMENT AS PROVIDED IN
SECTION 12.2, A TOTAL OF 6,000,000 SHARES SHALL BE AUTHORIZED FOR ISSUANCE UNDER
THE PLAN, AS INCREASED IF APPLICABLE UNDER THIS SECTION.


(B)                                 IF ANY SHARES SUBJECT TO AN AWARD OR TO AN
AWARD UNDER THE PRIOR PLANS ARE FORFEITED, EXPIRE OR OTHERWISE TERMINATE WITHOUT
ISSUANCE OF SUCH SHARES, OR ANY AWARD OR AWARD UNDER THE PRIOR PLANS IS SETTLED
FOR CASH OR OTHERWISE DOES NOT RESULT IN THE ISSUANCE OF ALL OR A PORTION OF THE
SHARES SUBJECT TO SUCH AWARD OR AWARD UNDER THE PRIOR PLANS (INCLUDING ON

3


--------------------------------------------------------------------------------



PAYMENT IN SHARES ON THE EXERCISE OF A STOCK APPRECIATION RIGHT), SUCH SHARES
SHALL, TO THE EXTENT OF SUCH FORFEITURE, EXPIRATION, TERMINATION, CASH
SETTLEMENT OR NON-ISSUANCE, BE AVAILABLE FOR ISSUANCE UNDER THE PLAN.


(C)                                  IN THE EVENT THAT (I) ANY AWARD GRANTED
HEREUNDER IS EXERCISED THROUGH THE TENDERING OF SHARES (EITHER ACTUALLY OR BY
ATTESTATION) OR BY THE WITHHOLDING OF SHARES BY THE COMPANY, OR (II) WITHHOLDING
TAX LIABILITIES ARISING FROM ANY AWARD ARE SATISFIED BY THE TENDERING OF SHARES
(EITHER ACTUALLY OR BY ATTESTATION) OR BY THE WITHHOLDING OF SHARES BY THE
COMPANY, THEN THE SHARES SO TENDERED OR WITHHELD SHALL BE AVAILABLE FOR ISSUANCE
UNDER THE PLAN.  IN THE EVENT THAT (I) ANY AWARD GRANTED UNDER THE PRIOR PLANS
IS EXERCISED THROUGH THE TENDERING OF SHARES (EITHER ACTUALLY OR BY ATTESTATION)
OR BY THE WITHHOLDING OF SHARES BY THE COMPANY, OR (II) WITHHOLDING TAX
LIABILITIES ARISING FROM SUCH AWARD ARE SATISFIED BY THE TENDERING OF SHARES
(EITHER ACTUALLY OR BY ATTESTATION) OR BY THE WITHHOLDING OF SHARES BY THE
COMPANY, THEN THE SHARES SO TENDERED OR WITHHELD SHALL BE AVAILABLE FOR ISSUANCE
UNDER THE PLAN.


(D)                                 SHARES ISSUED UNDER SUBSTITUTE AWARDS SHALL
NOT REDUCE THE SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN OR AUTHORIZED FOR
GRANT TO A PARTICIPANT UNDER SECTION 10.5.


3.2.                            CHARACTER OF SHARES.  ANY SHARES ISSUED
HEREUNDER MAY CONSIST, IN WHOLE OR IN PART, OF AUTHORIZED AND UNISSUED SHARES,
TREASURY SHARES OR SHARES PURCHASED IN THE OPEN MARKET OR OTHERWISE.


4.                                      ELIGIBILITY AND ADMINISTRATION


4.1.                            ELIGIBILITY.  ANY EMPLOYEE OR DIRECTOR SHALL BE
ELIGIBLE TO BE SELECTED AS A PARTICIPANT.


4.2.                            ADMINISTRATION.  (A)  THE PLAN SHALL BE
ADMINISTERED BY THE COMMITTEE.  THE COMMITTEE SHALL HAVE FULL POWER AND
AUTHORITY, SUBJECT TO THE PROVISIONS OF THE PLAN AND SUBJECT TO SUCH ORDERS OR
RESOLUTIONS NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN AS MAY FROM TIME TO
TIME BE ADOPTED BY THE BOARD, TO: (I) SELECT THE EMPLOYEES AND DIRECTORS TO WHOM
AWARDS MAY FROM TIME TO TIME BE GRANTED HEREUNDER; (II) DETERMINE THE TYPE OR
TYPES OF AWARDS, NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN, TO BE GRANTED
TO EACH PARTICIPANT HEREUNDER; (III) DETERMINE THE NUMBER OF SHARES TO BE
COVERED BY EACH AWARD GRANTED HEREUNDER; (IV) DETERMINE THE TERMS AND
CONDITIONS, NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN, OF ANY AWARD
GRANTED HEREUNDER (INCLUDING THE POWER TO AMEND OUTSTANDING AWARDS);
(V) DETERMINE WHETHER, TO WHAT EXTENT AND UNDER WHAT CIRCUMSTANCES AWARDS MAY BE
SETTLED IN CASH, SHARES OR OTHER PROPERTY; (VI) DETERMINE WHETHER, TO WHAT
EXTENT, AND UNDER WHAT CIRCUMSTANCES CASH, SHARES, OTHER PROPERTY AND OTHER
AMOUNTS PAYABLE WITH RESPECT TO AN AWARD MADE UNDER THE PLAN SHALL BE DEFERRED
EITHER AUTOMATICALLY OR AT THE ELECTION OF THE PARTICIPANT; (VII) DETERMINE
WHETHER, TO WHAT EXTENT AND UNDER WHAT CIRCUMSTANCES ANY AWARD SHALL BE CANCELED
OR SUSPENDED; (VIII) INTERPRET AND ADMINISTER THE PLAN AND ANY INSTRUMENT OR
AGREEMENT ENTERED INTO UNDER OR IN CONNECTION WITH THE PLAN, INCLUDING ANY AWARD
AGREEMENT; (IX) CORRECT ANY DEFECT, SUPPLY ANY OMISSION OR RECONCILE ANY
INCONSISTENCY IN THE PLAN OR ANY AWARD IN THE MANNER AND TO THE EXTENT THAT THE
COMMITTEE SHALL DEEM DESIRABLE TO CARRY IT INTO EFFECT; (X) ESTABLISH SUCH RULES
AND REGULATIONS AND APPOINT SUCH AGENTS AS IT SHALL DEEM APPROPRIATE FOR THE
PROPER ADMINISTRATION OF THE PLAN; (XI) DETERMINE WHETHER ANY AWARD, OTHER THAN
AN OPTION OR STOCK

4


--------------------------------------------------------------------------------



APPRECIATION RIGHT, WILL HAVE DIVIDEND EQUIVALENTS; AND (XII) MAKE ANY OTHER
DETERMINATION AND TAKE ANY OTHER ACTION THAT THE COMMITTEE DEEMS NECESSARY OR
DESIRABLE FOR ADMINISTRATION OF THE PLAN.


(B)                                 DECISIONS OF THE COMMITTEE SHALL BE FINAL,
CONCLUSIVE AND BINDING ON ALL PERSONS OR ENTITIES, INCLUDING THE COMPANY, ANY
PARTICIPANT, AND ANY SUBSIDIARY.  A MAJORITY OF THE MEMBERS OF THE COMMITTEE MAY
DETERMINE ITS ACTIONS, INCLUDING FIXING THE TIME AND PLACE OF ITS MEETINGS.


(C)                                  TO THE EXTENT NOT INCONSISTENT WITH
APPLICABLE LAW, INCLUDING SECTION 162(M) OF THE CODE, OR THE RULES AND
REGULATIONS OF THE NASDAQ STOCK MARKET (OR SUCH OTHER PRINCIPAL SECURITIES
MARKET ON WHICH THE SHARES ARE TRADED), THE COMMITTEE MAY DELEGATE TO: (I) A
COMMITTEE OF ONE OR MORE MEMBERS OF THE BOARD THE AUTHORITY TO TAKE ACTION ON
BEHALF OF THE COMMITTEE UNDER THE PLAN INCLUDING THE RIGHT TO GRANT, CANCEL,
SUSPEND OR AMEND AWARDS AND (II) ONE OR MORE “EXECUTIVE OFFICERS” WITHIN THE
MEANING OF RULE 16A-1(F) OF THE EXCHANGE ACT OR A COMMITTEE OF EXECUTIVE
OFFICERS THE RIGHT TO GRANT AWARDS TO EMPLOYEES WHO ARE NOT DIRECTORS OR
EXECUTIVE OFFICERS OF THE COMPANY, TO THE EXTENT PERMITTED BY LAW.


(D)                                 THE BOARD IN ITS DISCRETION MAY RATIFY AND
APPROVE ACTIONS TAKEN BY THE COMMITTEE.  IN ADDITION, TO THE EXTENT NOT
INCONSISTENT WITH APPLICABLE LAW OR THE RULES AND REGULATIONS OF THE NASDAQ
STOCK MARKET OR SUCH OTHER PRINCIPAL SECURITIES MARKET ON WHICH THE SHARES ARE
TRADED, THE BOARD MAY TAKE ANY ACTION UNDER THE PLAN THAT THE COMMITTEE IS
AUTHORIZED TO TAKE.  IN THE EVENT THE BOARD TAKES SUCH ACTION REFERENCES TO THE
COMMITTEE HEREUNDER SHALL BE UNDERSTOOD TO REFER TO THE BOARD.


5.                                    OPTIONS


5.1.                            GRANT OF OPTIONS.  OPTIONS MAY BE GRANTED
HEREUNDER TO PARTICIPANTS EITHER ALONE OR IN ADDITION TO OTHER AWARDS GRANTED
UNDER THE PLAN.  ANY OPTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF THIS
ARTICLE AND TO SUCH ADDITIONAL TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE
PROVISIONS OF THE PLAN, AS THE COMMITTEE SHALL DEEM DESIRABLE.


5.2.                            AWARD AGREEMENTS.  ALL OPTIONS GRANTED PURSUANT
TO THIS ARTICLE SHALL BE EVIDENCED BY A WRITTEN AWARD AGREEMENT IN SUCH FORM AND
CONTAINING SUCH TERMS AND CONDITIONS AS THE COMMITTEE SHALL DETERMINE WHICH ARE
NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN.  THE TERMS OF OPTIONS NEED NOT
BE THE SAME WITH RESPECT TO EACH PARTICIPANT.  GRANTING AN OPTION PURSUANT TO
THE PLAN SHALL IMPOSE NO OBLIGATION ON THE RECIPIENT TO EXERCISE SUCH OPTION. 
ANY INDIVIDUAL WHO IS GRANTED AN OPTION PURSUANT TO THIS ARTICLE MAY HOLD MORE
THAN ONE OPTION GRANTED PURSUANT TO THE PLAN AT THE SAME TIME.


5.3.                            OPTION PRICE.  OTHER THAN IN CONNECTION WITH
SUBSTITUTE AWARDS, THE OPTION PRICE PER EACH SHARE PURCHASABLE UNDER ANY OPTION
GRANTED PURSUANT TO THIS ARTICLE SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET
VALUE OF ONE SHARE ON THE DATE OF GRANT OF SUCH OPTION.  OTHER THAN PURSUANT TO
SECTION 12.2, THE COMMITTEE SHALL NOT WITHOUT THE APPROVAL OF THE COMPANY’S
STOCKHOLDERS (A) LOWER THE OPTION PRICE PER SHARE OF AN OPTION AFTER IT IS
GRANTED, (B) CANCEL AN OPTION WHEN THE OPTION PRICE PER SHARE EXCEEDS THE FAIR
MARKET VALUE OF THE UNDERLYING SHARES IN EXCHANGE FOR CASH OR ANOTHER AWARD
(OTHER THAN IN CONNECTION WITH  SUBSTITUTE AWARDS), AND

5


--------------------------------------------------------------------------------



(C) TAKE ANY OTHER ACTION WITH RESPECT TO AN OPTION THAT MAY BE TREATED AS A
REPRICING UNDER THE RULES AND REGULATIONS OF THE NASDAQ STOCK MARKET (OR SUCH
OTHER PRINCIPAL SECURITIES MARKET ON WHICH THE SHARES ARE TRADED).


5.4.                            OPTION TERM.  THE TERM OF EACH OPTION SHALL BE
FIXED BY THE COMMITTEE IN ITS SOLE DISCRETION; PROVIDED THAT NO OPTION SHALL BE
EXERCISABLE AFTER THE EXPIRATION OF TEN (10) YEARS FROM THE DATE THE OPTION IS
GRANTED, EXCEPT IN THE EVENT OF DEATH OR DISABILITY.


5.5.                            EXERCISE OF OPTIONS.  (A)  VESTED OPTIONS
GRANTED UNDER THE PLAN MAY BE EXERCISED BY THE PARTICIPANT OR BY A PERMITTED
ASSIGNEE THEREOF (OR BY THE PARTICIPANT’S EXECUTORS, ADMINISTRATORS, GUARDIAN OR
LEGAL REPRESENTATIVE, AS MAY BE PROVIDED IN AN AWARD AGREEMENT) AS TO ALL OR
PART OF THE SHARES COVERED THEREBY, BY THE GIVING OF NOTICE OF EXERCISE TO THE
COMPANY OR ITS DESIGNATED AGENT, SPECIFYING THE NUMBER OF SHARES TO BE
PURCHASED.  THE NOTICE OF EXERCISE SHALL BE IN SUCH FORM, MADE IN SUCH MANNER,
AND SHALL COMPLY WITH SUCH OTHER REQUIREMENTS CONSISTENT WITH THE PROVISIONS OF
THE PLAN AS THE COMMITTEE MAY FROM TIME TO TIME PRESCRIBE.


(B)                                 UNLESS OTHERWISE PROVIDED IN AN AWARD
AGREEMENT, FULL PAYMENT OF SUCH PURCHASE PRICE SHALL BE MADE AT THE TIME OF
EXERCISE AND SHALL BE MADE (I) IN CASH OR CASH EQUIVALENTS (INCLUDING CERTIFIED
CHECK OR BANK CHECK OR WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS), (II) BY
TENDERING PREVIOUSLY ACQUIRED SHARES (EITHER ACTUALLY OR BY ATTESTATION, VALUED
AT THEIR THEN FAIR MARKET VALUE), (III) WITH THE CONSENT OF THE COMMITTEE, BY
DELIVERY OF OTHER CONSIDERATION (INCLUDING, WHERE PERMITTED BY LAW AND THE
COMMITTEE, OTHER AWARDS) HAVING A FAIR MARKET VALUE ON THE EXERCISE DATE EQUAL
TO THE TOTAL PURCHASE PRICE, (IV) WITH THE CONSENT OF THE COMMITTEE, BY
WITHHOLDING SHARES OTHERWISE ISSUABLE IN CONNECTION WITH THE EXERCISE OF THE
OPTION, (V) THROUGH ANY OTHER METHOD SPECIFIED IN AN AWARD AGREEMENT, OR (VI)
ANY COMBINATION OF ANY OF THE FOREGOING.  IN NO EVENT MAY ANY OPTION GRANTED
HEREUNDER BE EXERCISED FOR A FRACTION OF A SHARE.  NO ADJUSTMENT SHALL BE MADE
FOR CASH DIVIDENDS OR OTHER RIGHTS FOR WHICH THE RECORD DATE IS PRIOR TO THE
DATE OF SUCH ISSUANCE.  EXCEPT UNDER CIRCUMSTANCES CONTEMPLATED BY ARTICLE 11 OR
AS MAY BE SET FORTH IN AN AWARD AGREEMENT WITH RESPECT TO (X) RETIREMENT, DEATH
OR DISABILITY OF A PARTICIPANT, OR (Y) SPECIAL CIRCUMSTANCES DETERMINED BY THE
COMMITTEE (SUCH AS THE ACHIEVEMENT OF PERFORMANCE OBJECTIVES), OPTIONS GRANTED
TO EMPLOYEES OF THE COMPANY OR ANY SUBSIDIARY WILL NOT BE EXERCISABLE BEFORE THE
EXPIRATION OF ONE YEAR FROM THE DATE THE OPTION IS GRANTED (BUT MAY BECOME
EXERCISABLE PRO RATA OVER SUCH TIME).


5.6.                            INCENTIVE STOCK OPTIONS.  THE COMMITTEE MAY
GRANT OPTIONS INTENDED TO QUALIFY AS “INCENTIVE STOCK OPTIONS” AS DEFINED IN
SECTION 422 OF THE CODE, TO ANY EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY,
SUBJECT TO THE REQUIREMENTS OF SECTION 422 OF THE CODE.  NOTWITHSTANDING
ANYTHING IN SECTION 3.1 TO THE CONTRARY AND SOLELY FOR THE PURPOSES OF
DETERMINING WHETHER SHARES ARE AVAILABLE FOR THE GRANT OF “INCENTIVE STOCK
OPTIONS” UNDER THE PLAN, THE MAXIMUM AGGREGATE NUMBER OF SHARES THAT MAY BE
ISSUED PURSUANT TO “INCENTIVE STOCK OPTIONS” GRANTED UNDER THE PLAN SHALL BE
6,000,000 SHARES.

6


--------------------------------------------------------------------------------



6.                                      STOCK APPRECIATION RIGHTS


6.1.                            GRANT AND EXERCISE.  THE COMMITTEE MAY PROVIDE
STOCK APPRECIATION RIGHTS (A) IN CONJUNCTION WITH ALL OR PART OF ANY OPTION
GRANTED UNDER THE PLAN OR AT ANY SUBSEQUENT TIME DURING THE TERM OF SUCH OPTION,
(B) IN CONJUNCTION WITH ALL OR PART OF ANY AWARD (OTHER THAN AN OPTION) GRANTED
UNDER THE PLAN OR AT ANY SUBSEQUENT TIME DURING THE TERM OF SUCH AWARD, OR (C)
WITHOUT REGARD TO ANY OPTION OR OTHER AWARD, IN EACH CASE UPON SUCH TERMS AND
CONDITIONS AS THE COMMITTEE MAY ESTABLISH IN ITS SOLE DISCRETION.


6.2.                            TERMS AND CONDITIONS.  STOCK APPRECIATION RIGHTS
SHALL BE SUBJECT TO SUCH TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE
PROVISIONS OF THE PLAN, AS SHALL BE DETERMINED FROM TIME TO TIME BY THE
COMMITTEE, INCLUDING THE FOLLOWING:


(A)                                  UPON THE EXERCISE OF A STOCK APPRECIATION
RIGHT, THE HOLDER SHALL HAVE THE RIGHT TO RECEIVE THE EXCESS OF (I) THE FAIR
MARKET VALUE OF ONE SHARE ON THE DATE OF EXERCISE OVER (II) THE GRANT PRICE OF
THE RIGHT ON THE DATE OF GRANT.


(B)                                 UPON THE EXERCISE OF A STOCK APPRECIATION
RIGHT, THE COMMITTEE SHALL DETERMINE IN ITS SOLE DISCRETION WHETHER PAYMENT
SHALL BE MADE IN CASH, IN WHOLE SHARES OR OTHER PROPERTY, OR ANY COMBINATION
THEREOF.


(C)                                  THE PROVISIONS OF STOCK APPRECIATION RIGHTS
NEED NOT BE THE SAME WITH RESPECT TO EACH RECIPIENT.


(D)                                 THE COMMITTEE MAY IMPOSE SUCH OTHER
CONDITIONS OR RESTRICTIONS ON THE TERMS OF EXERCISE AND THE GRANT PRICE OF ANY
STOCK APPRECIATION RIGHT, AS IT SHALL DEEM APPROPRIATE.  A STOCK APPRECIATION
RIGHT SHALL HAVE (I) A GRANT PRICE PER SHARE OF NOT LESS THAN FAIR MARKET VALUE
OF ONE SHARE ON THE DATE OF GRANT (SUBJECT TO THE REQUIREMENTS OF SECTION 409A
OF THE CODE WITH RESPECT TO A STOCK APPRECIATION RIGHT GRANTED IN CONJUNCTION
WITH, BUT SUBSEQUENT TO, AN OPTION), AND (II) A TERM NOT GREATER THAN TEN (10)
YEARS.  IN ADDITION TO THE FOREGOING, BUT SUBJECT TO SECTION 12.2, THE COMMITTEE
SHALL NOT WITHOUT THE APPROVAL OF THE COMPANY’S STOCKHOLDERS (X) LOWER THE GRANT
PRICE PER SHARE OF ANY STOCK APPRECIATION RIGHT AFTER IT IS GRANTED, (Y) CANCEL
ANY STOCK APPRECIATION RIGHT WHEN THE GRANT PRICE PER SHARE EXCEEDS THE FAIR
MARKET VALUE OF THE UNDERLYING SHARES IN EXCHANGE FOR CASH OR ANOTHER AWARD
(OTHER THAN IN CONNECTION WITH  SUBSTITUTE AWARDS), AND (Z) TAKE ANY OTHER
ACTION WITH RESPECT TO ANY STOCK APPRECIATION RIGHT THAT MAY BE TREATED AS A
REPRICING UNDER THE RULES AND REGULATIONS OF THE NASDAQ STOCK MARKET (OR SUCH
OTHER PRINCIPAL SECURITIES MARKET ON WHICH THE SHARES ARE TRADED).


(E)                                  IN NO EVENT MAY ANY STOCK APPRECIATION
RIGHT GRANTED HEREUNDER BE EXERCISED FOR A FRACTION OF A SHARE.  NO ADJUSTMENT
SHALL BE MADE FOR CASH DIVIDENDS OR OTHER RIGHTS FOR WHICH THE RECORD DATE IS
PRIOR TO THE DATE OF SUCH ISSUANCE.  EXCEPT UNDER CIRCUMSTANCES CONTEMPLATED BY
ARTICLE 11 OR AS MAY BE SET FORTH IN AN AWARD AGREEMENT WITH RESPECT TO (X)
RETIREMENT, DEATH OR DISABILITY OF A PARTICIPANT, OR (Y) SPECIAL CIRCUMSTANCES
DETERMINED BY THE COMMITTEE (SUCH AS THE ACHIEVEMENT OF PERFORMANCE OBJECTIVES),
STOCK APPRECIATION RIGHTS GRANTED TO EMPLOYEES OF THE COMPANY OR ANY SUBSIDIARY
WILL NOT BE EXERCISABLE BEFORE THE

7


--------------------------------------------------------------------------------



EXPIRATION OF ONE YEAR FROM THE DATE THE STOCK APPRECIATION RIGHT IS GRANTED
(BUT MAY BECOME EXERCISABLE PRO RATA OVER SUCH TIME).


(F)                                    THE COMMITTEE MAY IMPOSE SUCH OTHER TERMS
AND CONDITIONS ON STOCK APPRECIATION RIGHTS, NOT INCONSISTENT WITH THE PLAN, AS
THE COMMITTEE SHALL DETERMINE IN ITS SOLE DISCRETION.


7.                                      RESTRICTED STOCK AWARDS


7.1.                            GRANTS.  AWARDS OF RESTRICTED STOCK MAY BE
ISSUED HEREUNDER TO PARTICIPANTS EITHER ALONE OR IN ADDITION TO OTHER AWARDS
GRANTED UNDER THE PLAN (A “RESTRICTED STOCK AWARD”), AND SUCH RESTRICTED STOCK
AWARDS MAY ALSO BE AVAILABLE AS A FORM OF PAYMENT OF PERFORMANCE AWARDS AND
OTHER EARNED CASH-BASED INCENTIVE COMPENSATION.  A RESTRICTED STOCK AWARD SHALL
BE SUBJECT TO VESTING RESTRICTIONS IMPOSED BY THE COMMITTEE COVERING A PERIOD OF
TIME SPECIFIED BY THE COMMITTEE (THE “VESTING PERIOD”) CONSISTENT WITH THE
PROVISIONS HEREIN.   THE COMMITTEE HAS ABSOLUTE DISCRETION TO DETERMINE WHETHER
ANY CONSIDERATION (OTHER THAN SERVICES) IS TO BE RECEIVED BY THE COMPANY OR ANY
SUBSIDIARY AS A CONDITION PRECEDENT TO THE ISSUANCE OF RESTRICTED STOCK.


7.2.                            AWARD AGREEMENTS.  THE TERMS OF ANY RESTRICTED
STOCK AWARD GRANTED UNDER THE PLAN SHALL BE SET FORTH IN A WRITTEN AWARD
AGREEMENT WHICH SHALL CONTAIN PROVISIONS DETERMINED BY THE COMMITTEE AND NOT
INCONSISTENT WITH THE PLAN.  THE TERMS OF RESTRICTED STOCK AWARDS NEED NOT BE
THE SAME WITH RESPECT TO EACH PARTICIPANT.


7.3.                            RIGHTS OF HOLDERS OF RESTRICTED STOCK. 
BEGINNING ON THE DATE OF GRANT OF THE RESTRICTED STOCK AWARD AND SUBJECT TO
EXECUTION OF THE AWARD AGREEMENT, THE PARTICIPANT SHALL BECOME A STOCKHOLDER OF
THE COMPANY WITH RESPECT TO ALL SHARES SUBJECT TO THE AWARD AGREEMENT AND SHALL
HAVE ALL OF THE RIGHTS OF A STOCKHOLDER, INCLUDING THE RIGHT TO VOTE SUCH SHARES
AND THE RIGHT TO RECEIVE DISTRIBUTIONS MADE WITH RESPECT TO SUCH SHARES;
PROVIDED, HOWEVER, THAT EXCEPT AS OTHERWISE PROVIDED IN AN AWARD AGREEMENT ANY
SHARES OR ANY OTHER PROPERTY (OTHER THAN CASH) DISTRIBUTED AS A DIVIDEND OR
OTHERWISE WITH RESPECT TO ANY RESTRICTED STOCK AS TO WHICH THE RESTRICTIONS HAVE
NOT YET LAPSED SHALL BE SUBJECT TO THE SAME RESTRICTIONS AS SUCH RESTRICTED
STOCK.


7.4.                            MINIMUM VESTING PERIOD.  EXCEPT IN THE CASE OF A
PARTICIPANT’S DEATH, DISABILITY OR RETIREMENT, OR A CHANGE IN CONTROL (AS
DEFINED IN ARTICLE 11), RESTRICTED STOCK AWARDS SUBJECT SOLELY TO THE CONTINUED
EMPLOYMENT OF EMPLOYEES OF THE COMPANY OR A SUBSIDIARY SHALL HAVE A VESTING
PERIOD OF NOT LESS THAN THREE (3) YEARS FROM DATE OF GRANT (BUT PERMITTING PRO
RATA VESTING OVER SUCH TIME); PROVIDED THAT SUCH MINIMUM VESTING PERIOD SHALL
NOT BE APPLICABLE TO (I) GRANTS OF SUBSTITUTE AWARDS TO NEW HIRES TO REPLACE
FORFEITED AWARDS FROM A PRIOR EMPLOYER, OR (II) GRANTS OF RESTRICTED STOCK IN
PAYMENT OF PERFORMANCE AWARDS AND OTHER EARNED CASH-BASED INCENTIVE
COMPENSATION.  THE COMMITTEE MAY, IN ITS SOLE DISCRETION AND SUBJECT TO THE
LIMITATIONS IMPOSED UNDER SECTION 162(M) OF THE CODE AND THE REGULATIONS
THEREUNDER IN THE CASE OF A RESTRICTED STOCK AWARD INTENDED TO COMPLY WITH THE
PERFORMANCE-BASED EXCEPTION UNDER CODE SECTION 162(M), GRANT AWARDS THAT DO NOT
COMPLY WITH THE MINIMUM VESTING PERIODS OF THIS SECTION 7.4 OR SECTIONS 8.3 OR
9.3, OR WAIVE THE FORFEITURE PERIOD AND ANY OTHER CONDITIONS SET FORTH IN ANY
AWARD AGREEMENT SUBJECT TO SUCH TERMS AND CONDITIONS AS THE COMMITTEE SHALL DEEM
APPROPRIATE; PROVIDED THAT, EXCEPT IN THE CASE OF A PARTICIPANT’S DEATH,
DISABILITY OR RETIREMENT, OR A CHANGE IN CONTROL, SUCH AWARDS AND WAIVERS SHALL
BE LIMITED TO LESS THAN 10% OF THE SHARES

8


--------------------------------------------------------------------------------



AUTHORIZED FOR ISSUANCE UNDER THE PLAN.  THE MINIMUM VESTING PERIOD REQUIREMENTS
OF THIS SECTION SHALL NOT APPLY TO RESTRICTED STOCK AWARDS GRANTED TO DIRECTORS
OR TO ANY CONSULTANTS OR ADVISORS WHO PROVIDE SERVICES TO THE COMPANY OR ANY
SUBSIDIARY.


8.                                      RESTRICTED STOCK UNIT AWARDS


8.1.                            GRANTS.  OTHER AWARDS OF UNITS HAVING A VALUE
EQUAL TO AN IDENTICAL NUMBER OF SHARES (“RESTRICTED STOCK UNIT AWARDS”) MAY BE
GRANTED HEREUNDER TO PARTICIPANTS EITHER ALONE OR IN ADDITION TO OTHER AWARDS
GRANTED UNDER THE PLAN.  RESTRICTED STOCK UNIT AWARDS SHALL ALSO BE AVAILABLE AS
A FORM OF PAYMENT OF OTHER AWARDS GRANTED UNDER THE PLAN AND OTHER EARNED
CASH-BASED INCENTIVE COMPENSATION.


8.2.                            AWARD AGREEMENTS.  THE TERMS OF RESTRICTED STOCK
UNIT AWARD GRANTED UNDER THE PLAN SHALL BE SET FORTH IN A WRITTEN AWARD
AGREEMENT WHICH SHALL CONTAIN PROVISIONS DETERMINED BY THE COMMITTEE AND NOT
INCONSISTENT WITH THE PLAN.  THE TERMS OF SUCH AWARDS NEED NOT BE THE SAME WITH
RESPECT TO EACH PARTICIPANT.


8.3.                            VESTING.  EXCEPT IN THE CASE OF A PARTICIPANT’S
DEATH, DISABILITY OR RETIREMENT, OR A CHANGE IN CONTROL (AS DEFINED IN ARTICLE
11), RESTRICTED STOCK UNIT AWARDS SUBJECT SOLELY TO THE CONTINUED EMPLOYMENT OF
EMPLOYEES OF THE COMPANY OR ANY SUBSIDIARY SHALL BE SUBJECT TO A VESTING PERIOD
DETERMINED BY THE COMMITTEE OF NOT LESS THAN THREE (3) YEARS FROM DATE OF GRANT
(BUT PERMITTING PRO RATA VESTING OVER SUCH TIME); PROVIDED, THAT SUCH MINIMUM
VESTING PERIOD SHALL NOT BE APPLICABLE TO (I) GRANTS OF SUBSTITUTE AWARDS TO NEW
HIRES TO REPLACE FORFEITED AWARDS FROM A PRIOR EMPLOYER, OR (II) GRANTS OF
RESTRICTED STOCK UNIT AWARDS IN PAYMENT OF PERFORMANCE AWARDS AND OTHER EARNED
CASH-BASED INCENTIVE COMPENSATION.  THE COMMITTEE MAY, IN ITS SOLE DISCRETION
AND SUBJECT TO THE LIMITATIONS IMPOSED UNDER SECTION 162(M) OF THE CODE AND THE
REGULATIONS THEREUNDER IN THE CASE OF A RESTRICTED STOCK UNIT AWARD INTENDED TO
COMPLY WITH THE PERFORMANCE-BASED EXCEPTION UNDER CODE SECTION 162(M), GRANT
AWARDS THAT DO NOT COMPLY WITH THE MINIMUM VESTING PERIODS OF THIS SECTION 8.3
OR SECTIONS 7.4 OR 9.3, OR WAIVE THE FORFEITURE PERIOD AND ANY OTHER CONDITIONS
SET FORTH IN ANY AWARD AGREEMENT SUBJECT TO SUCH TERMS AND CONDITIONS AS THE
COMMITTEE SHALL DEEM APPROPRIATE; PROVIDED THAT, EXCEPT IN THE CASE OF A
PARTICIPANT’S DEATH, DISABILITY OR RETIREMENT, OR A CHANGE IN CONTROL, SUCH
AWARDS OR WAIVERS SHALL BE LIMITED TO LESS THAN 10% OF THE SHARES AUTHORIZED FOR
ISSUANCE UNDER THE PLAN.  THE MINIMUM VESTING PERIOD REQUIREMENTS OF THIS
SECTION SHALL NOT APPLY TO RESTRICTED STOCK UNIT AWARDS GRANTED TO DIRECTORS OR
TO ANY CONSULTANTS OR ADVISORS WHO PROVIDE SERVICES TO THE COMPANY OR ANY
SUBSIDIARY.


8.4.                            PAYMENT.  EXCEPT AS PROVIDED IN ARTICLE 10 OR AS
MAY BE PROVIDED IN AN AWARD AGREEMENT, RESTRICTED STOCK UNIT AWARDS MAY BE PAID
IN CASH, SHARES, OTHER PROPERTY, OR ANY COMBINATION THEREOF, IN THE SOLE
DISCRETION OF THE COMMITTEE.  RESTRICTED STOCK UNIT AWARDS MAY BE PAID IN A LUMP
SUM OR IN INSTALLMENTS OR, IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE
COMMITTEE, ON A DEFERRED BASIS SUBJECT TO THE REQUIREMENTS OF SECTION 409A OF
THE CODE.

9


--------------------------------------------------------------------------------



9.                                      PERFORMANCE AWARDS


9.1.                            GRANTS.  PERFORMANCE AWARDS IN THE FORM OF
PERFORMANCE SHARES OR PERFORMANCE UNITS, AS DETERMINED BY THE COMMITTEE IN ITS
SOLE DISCRETION, MAY BE GRANTED HEREUNDER TO PARTICIPANTS, FOR NO CONSIDERATION
OR FOR SUCH MINIMUM CONSIDERATION AS MAY BE REQUIRED BY APPLICABLE LAW, EITHER
ALONE OR IN ADDITION TO OTHER AWARDS GRANTED UNDER THE PLAN. THE PERFORMANCE
GOALS TO BE ACHIEVED FOR EACH PERFORMANCE PERIOD SHALL BE CONCLUSIVELY
DETERMINED BY THE COMMITTEE AND MAY BE BASED UPON THE CRITERIA SET FORTH IN
SECTION 10.2.


9.2.                            AWARD AGREEMENTS.  THE TERMS OF ANY PERFORMANCE
AWARD GRANTED UNDER THE PLAN SHALL BE SET FORTH IN A WRITTEN AWARD AGREEMENT
WHICH SHALL CONTAIN PROVISIONS DETERMINED BY THE COMMITTEE AND NOT INCONSISTENT
WITH THE PLAN, INCLUDING WHETHER SUCH AWARDS SHALL HAVE DIVIDEND EQUIVALENTS.
THE TERMS OF PERFORMANCE AWARDS NEED NOT BE THE SAME WITH RESPECT TO EACH
PARTICIPANT.


9.3.                            TERMS AND CONDITIONS.  THE PERFORMANCE CRITERIA
TO BE ACHIEVED DURING ANY PERFORMANCE PERIOD AND THE LENGTH OF THE PERFORMANCE
PERIOD SHALL BE DETERMINED BY THE COMMITTEE UPON THE GRANT OF EACH PERFORMANCE
AWARD; PROVIDED, HOWEVER, THAT A PERFORMANCE PERIOD SHALL NOT BE LESS THAN 12
MONTHS.  THE AMOUNT OF THE AWARD TO BE DISTRIBUTED SHALL BE CONCLUSIVELY
DETERMINED BY THE COMMITTEE.


9.4.                            PAYMENT.  EXCEPT AS PROVIDED IN ARTICLE 11 OR AS
MAY BE PROVIDED IN AN AWARD AGREEMENT, PERFORMANCE AWARDS WILL BE DISTRIBUTED
ONLY AFTER THE END OF THE RELEVANT PERFORMANCE PERIOD.  PERFORMANCE AWARDS MAY
BE PAID IN CASH, SHARES, OTHER PROPERTY, OR ANY COMBINATION THEREOF, IN THE SOLE
DISCRETION OF THE COMMITTEE.  PERFORMANCE AWARDS MAY BE PAID IN A LUMP SUM OR IN
INSTALLMENTS FOLLOWING THE CLOSE OF THE PERFORMANCE PERIOD OR, IN ACCORDANCE
WITH PROCEDURES ESTABLISHED BY THE COMMITTEE, ON A DEFERRED BASIS SUBJECT TO THE
REQUIREMENTS OF SECTION 409A OF THE CODE.

10.                               CODE SECTION 162(m) PROVISIONS


10.1.                     COVERED EMPLOYEES.  NOTWITHSTANDING ANY OTHER
PROVISION OF THE PLAN, IF THE COMMITTEE DETERMINES AT THE TIME A RESTRICTED
STOCK AWARD, A PERFORMANCE AWARD OR AN RESTRICTED STOCK UNIT AWARD IS GRANTED TO
A PARTICIPANT WHO IS, OR IS LIKELY TO BE, AS OF THE END OF THE TAX YEAR IN WHICH
THE COMPANY WOULD CLAIM A TAX DEDUCTION IN CONNECTION WITH SUCH AWARD, A COVERED
EMPLOYEE, THEN THE COMMITTEE MAY PROVIDE THAT THIS ARTICLE 10 IS APPLICABLE TO
SUCH AWARD.


10.2.                     PERFORMANCE CRITERIA.   IF THE COMMITTEE DETERMINES
THAT A RESTRICTED STOCK AWARD, A PERFORMANCE AWARD OR AN RESTRICTED STOCK UNIT
AWARD IS INTENDED TO BE SUBJECT TO THIS ARTICLE 10, THE LAPSING OF RESTRICTIONS
THEREON AND THE DISTRIBUTION OF CASH, SHARES OR OTHER PROPERTY PURSUANT THERETO,
AS APPLICABLE, SHALL BE SUBJECT TO THE ACHIEVEMENT OF ONE OR MORE OBJECTIVE
PERFORMANCE GOALS ESTABLISHED BY THE COMMITTEE, WHICH SHALL BE BASED ON THE
ATTAINMENT OF SPECIFIED LEVELS OF ONE OR ANY COMBINATION OF THE FOLLOWING: NET
SALES; REVENUE; REVENUE OR PRODUCT REVENUE GROWTH; OPERATING INCOME OR LOSS
(BEFORE OR AFTER TAXES); PRE- OR AFTER-TAX INCOME OR LOSS (BEFORE OR AFTER
ALLOCATION OF CORPORATE OVERHEAD AND BONUS); NET EARNINGS OR LOSS; EARNINGS OR
LOSS PER SHARE; NET INCOME OR LOSS (BEFORE OR AFTER TAXES); RETURN ON

10


--------------------------------------------------------------------------------



EQUITY; TOTAL STOCKHOLDER RETURN; RETURN ON ASSETS OR NET ASSETS; ATTAINMENT OF
STRATEGIC AND OPERATIONAL INITIATIVES; APPRECIATION IN AND/OR MAINTENANCE OF THE
PRICE OF THE SHARES OR ANY OTHER PUBLICLY-TRADED SECURITIES OF THE COMPANY;
MARKET SHARE; GROSS PROFITS; EARNINGS OR LOSSES (INCLUDING EARNINGS OR LOSSES
BEFORE TAXES, EARNINGS OR LOSSES BEFORE INTEREST AND TAXES, EARNINGS OR LOSSES
BEFORE INTEREST, TAXES AND DEPRECIATION OR EARNINGS OR LOSSES BEFORE INTEREST,
TAXES, DEPRECIATION AND AMORTIZATION); ECONOMIC VALUE-ADDED MODELS (OR
EQUIVALENT METRICS); COMPARISONS WITH VARIOUS STOCK MARKET INDICES; REDUCTIONS
IN COSTS; CASH FLOW OR CASH FLOW PER SHARE (BEFORE OR AFTER DIVIDENDS); RETURN
ON CAPITAL (INCLUDING RETURN ON TOTAL CAPITAL OR RETURN ON INVESTED CAPITAL);
CASH FLOW RETURN ON INVESTMENT; IMPROVEMENT IN OR ATTAINMENT OF EXPENSE LEVELS
OR WORKING CAPITAL LEVELS; OPERATING MARGIN; GROSS MARGIN; YEAR-END CASH; CASH
MARGIN; DEBT REDUCTION; STOCKHOLDER’S EQUITY; MARKET SHARE; ACHIEVEMENT OF DRUG
DEVELOPMENT MILESTONES; REGULATORY ACHIEVEMENTS INCLUDING APPROVAL OF A
COMPOUND; PROGRESS OF INTERNAL RESEARCH OR CLINICAL PROGRAMS; PROGRESS OF
PARTNERED PROGRAMS; IMPLEMENTATION OR COMPLETION OF PROJECTS AND PROCESSES;
PARTNER SATISFACTION; BUDGET MANAGEMENT; CLINICAL PROGRESS INCLUDING TIMELY
COMPLETION OF CLINICAL TRIALS; SUBMISSION OF INDS AND NDAS AND OTHER REGULATORY
ACHIEVEMENTS; PARTNER OR COLLABORATOR ACHIEVEMENTS; INTERNAL CONTROLS, INCLUDING
THOSE RELATED TO THE SARBANES-OXLEY ACT OF 2002; RESEARCH PROGRESS, INCLUDING
THE DEVELOPMENT OF PROGRAMS; FINANCING; INVESTOR RELATION, ANALYSTS AND
COMMUNICATION; INLICENSING;  AND RECRUITING AND MAINTAINING PERSONNEL.  SUCH
PERFORMANCE GOALS ALSO MAY BE BASED SOLELY BY REFERENCE TO THE COMPANY’S
PERFORMANCE OR THE PERFORMANCE OF A SUBSIDIARY, DIVISION, BUSINESS SEGMENT OR
BUSINESS UNIT OF THE COMPANY, OR BASED UPON THE RELATIVE PERFORMANCE OF OTHER
COMPANIES OR UPON COMPARISONS OF ANY OF THE INDICATORS OF PERFORMANCE RELATIVE
TO OTHER COMPANIES.  THE COMMITTEE MAY ALSO EXCLUDE CHARGES RELATED TO AN EVENT
OR OCCURRENCE WHICH THE COMMITTEE DETERMINES SHOULD APPROPRIATELY BE EXCLUDED,
INCLUDING (A) RESTRUCTURINGS, DISCONTINUED OPERATIONS, EXTRAORDINARY ITEMS, AND
OTHER UNUSUAL OR NON-RECURRING CHARGES, (B) AN EVENT EITHER NOT DIRECTLY RELATED
TO THE OPERATIONS OF THE COMPANY OR NOT WITHIN THE REASONABLE CONTROL OF THE
COMPANY’S MANAGEMENT, OR (C) THE CUMULATIVE EFFECTS OF TAX OR ACCOUNTING CHANGES
IN ACCORDANCE WITH U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.  SUCH
PERFORMANCE GOALS SHALL BE SET BY THE COMMITTEE WITHIN THE TIME PERIOD
PRESCRIBED BY, AND SHALL OTHERWISE COMPLY WITH THE REQUIREMENTS OF,
SECTION 162(M) OF THE CODE, AND THE REGULATIONS THEREUNDER.


10.3.                     ADJUSTMENTS.  NOTWITHSTANDING ANY PROVISION OF THE
PLAN (OTHER THAN ARTICLE 11), WITH RESPECT TO ANY RESTRICTED STOCK, PERFORMANCE
AWARD OR RESTRICTED STOCK UNIT AWARD THAT IS SUBJECT TO THIS SECTION 10, THE
COMMITTEE MAY ADJUST DOWNWARDS, BUT NOT UPWARDS, THE AMOUNT PAYABLE PURSUANT TO
SUCH AWARD, AND THE COMMITTEE MAY NOT WAIVE THE ACHIEVEMENT OF THE APPLICABLE
PERFORMANCE GOALS, EXCEPT IN THE CASE OF THE DEATH OR DISABILITY OF THE
PARTICIPANT OR AS OTHERWISE DETERMINED BY THE COMMITTEE IN SPECIAL
CIRCUMSTANCES.


10.4.                     RESTRICTIONS.  THE COMMITTEE SHALL HAVE THE POWER TO
IMPOSE SUCH OTHER RESTRICTIONS ON AWARDS SUBJECT TO THIS ARTICLE AS IT MAY DEEM
NECESSARY OR APPROPRIATE TO ENSURE THAT SUCH AWARDS SATISFY ALL REQUIREMENTS FOR
“PERFORMANCE-BASED COMPENSATION” WITHIN THE MEANING OF SECTION 162(M) OF THE
CODE.


10.5.                     LIMITATIONS ON GRANTS TO INDIVIDUAL PARTICIPANTS. 
SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 12.2, NO PARTICIPANT MAY BE GRANTED
(I) OPTIONS OR STOCK APPRECIATION RIGHTS DURING ANY 36-MONTH PERIOD WITH RESPECT
TO MORE THAN 1,000,000 SHARES OR (II) RESTRICTED STOCK, PERFORMANCE AWARDS
AND/OR RESTRICTED STOCK UNIT AWARDS THAT ARE DENOMINATED IN SHARES IN ANY
36-MONTH PERIOD WITH RESPECT TO MORE THAN 500,000 SHARES (THE “LIMITATIONS”). 
IN ADDITION TO

11


--------------------------------------------------------------------------------



THE FOREGOING, THE MAXIMUM DOLLAR VALUE THAT MAY BE GRANTED BY ANY PARTICIPANT
IN ANY 12-MONTH PERIOD WITH RESPECT TO PERFORMANCE AWARDS IS $5,000,000.  IF AN
AWARD IS CANCELLED, THE CANCELLED AWARD SHALL CONTINUE TO BE COUNTED TOWARD THE
APPLICABLE LIMITATIONS.


11.                               CHANGE IN CONTROL PROVISIONS


11.1.                     IMPACT ON CERTAIN AWARDS.  THE COMMITTEE, IN ITS
DISCRETION, MAY DETERMINE THAT IN THE EVENT OF A CHANGE IN CONTROL OF THE
COMPANY (AS DEFINED IN SECTION 11.3) OPTIONS AND STOCK APPRECIATION RIGHTS
OUTSTANDING AS OF THE DATE OF THE CHANGE IN CONTROL SHALL BE CANCELLED AND
TERMINATED WITHOUT PAYMENT THEREFORE IF THE FAIR MARKET VALUE OF ONE SHARE AS OF
THE DATE OF THE CHANGE IN CONTROL IS LESS THAN THE OPTION PER SHARE OPTION PRICE
OR STOCK APPRECIATION RIGHT PER SHARE GRANT PRICE.


11.2.                     ASSUMPTION OR SUBSTITUTION OF CERTAIN AWARDS.  (A)  TO
THE EXTENT PROVIDED IN AN AWARD AGREEMENT, IN THE EVENT OF A CHANGE IN CONTROL
OF THE COMPANY  IN WHICH THE SUCCESSOR COMPANY ASSUMES OR SUBSTITUTES FOR AN
OPTION, STOCK APPRECIATION RIGHT, RESTRICTED STOCK AWARD OR RESTRICTED STOCK
UNIT AWARD, IF A PARTICIPANT’S EMPLOYMENT WITH SUCH SUCCESSOR COMPANY (OR A
SUBSIDIARY THEREOF) TERMINATES WITHIN THE TIME PERIOD FOLLOWING SUCH CHANGE IN
CONTROL SET FORTH IN THE AWARD AGREEMENT (OR PRIOR THERETO IF APPLICABLE) AND
UNDER THE CIRCUMSTANCES SPECIFIED IN THE AWARD AGREEMENT: (I) OPTIONS AND STOCK
APPRECIATION RIGHTS OUTSTANDING AS OF THE DATE OF SUCH TERMINATION OF EMPLOYMENT
WILL IMMEDIATELY VEST, BECOME FULLY EXERCISABLE, AND MAY THEREAFTER BE EXERCISED
FOR THE PERIOD OF TIME SET FORTH IN THE AWARD AGREEMENT, (II) RESTRICTIONS AND
DEFERRAL LIMITATIONS ON RESTRICTED STOCK SHALL LAPSE AND THE RESTRICTED STOCK
SHALL BECOME FREE OF ALL RESTRICTIONS AND LIMITATIONS AND BECOME FULLY VESTED,
AND (III) THE RESTRICTIONS AND DEFERRAL LIMITATIONS AND OTHER CONDITIONS
APPLICABLE TO ANY RESTRICTED STOCK UNIT AWARDS OR ANY OTHER AWARDS SHALL LAPSE,
AND SUCH RESTRICTED STOCK UNIT AWARDS OR SUCH OTHER AWARDS SHALL BECOME FREE OF
ALL RESTRICTIONS, LIMITATIONS OR CONDITIONS AND BECOME FULLY VESTED AND
TRANSFERABLE TO THE FULL EXTENT OF THE ORIGINAL GRANT.  FOR THE PURPOSES OF THIS
SECTION, AN OPTION, STOCK APPRECIATION RIGHT, RESTRICTED STOCK AWARD OR
RESTRICTED STOCK UNIT AWARD SHALL BE CONSIDERED ASSUMED OR SUBSTITUTED FOR IF
FOLLOWING THE CHANGE IN CONTROL THE AWARD CONFERS THE RIGHT TO PURCHASE OR
RECEIVE, FOR EACH SHARE SUBJECT TO THE OPTION, STOCK APPRECIATION RIGHT,
RESTRICTED STOCK AWARD OR RESTRICTED STOCK UNIT AWARD IMMEDIATELY PRIOR TO THE
CHANGE IN CONTROL, THE CONSIDERATION (WHETHER STOCK, CASH OR OTHER SECURITIES OR
PROPERTY) RECEIVED IN THE TRANSACTION CONSTITUTING A CHANGE IN CONTROL BY
HOLDERS OF SHARES FOR EACH SHARE HELD ON THE EFFECTIVE DATE OF SUCH TRANSACTION
(AND IF HOLDERS WERE OFFERED A CHOICE OF CONSIDERATION, THE TYPE OF
CONSIDERATION CHOSEN BY THE HOLDERS OF A MAJORITY OF THE OUTSTANDING SHARES);
PROVIDED, HOWEVER, THAT IF SUCH CONSIDERATION RECEIVED IN THE TRANSACTION
CONSTITUTING A CHANGE IN CONTROL IS NOT SOLELY COMMON STOCK OF THE SUCCESSOR
COMPANY, THE COMMITTEE MAY, WITH THE CONSENT OF THE SUCCESSOR COMPANY, PROVIDE
THAT THE CONSIDERATION TO BE RECEIVED UPON THE EXERCISE OR VESTING OF AN OPTION,
STOCK APPRECIATION RIGHT, RESTRICTED STOCK AWARD OR RESTRICTED STOCK UNIT AWARD,
FOR EACH SHARE SUBJECT THERETO, WILL BE SOLELY COMMON STOCK OF THE SUCCESSOR
COMPANY SUBSTANTIALLY EQUAL IN FAIR MARKET VALUE TO THE PER SHARE CONSIDERATION
RECEIVED BY HOLDERS OF SHARES IN THE TRANSACTION CONSTITUTING A CHANGE IN
CONTROL.  THE DETERMINATION OF SUCH SUBSTANTIAL EQUALITY OF VALUE OF
CONSIDERATION SHALL BE MADE BY THE COMMITTEE IN ITS SOLE DISCRETION AND ITS
DETERMINATION SHALL BE CONCLUSIVE AND BINDING.

12


--------------------------------------------------------------------------------



(B)                                 IN THE EVENT OF A CHANGE IN CONTROL OF THE
COMPANY, TO THE EXTENT THAT THE SUCCESSOR COMPANY DOES NOT ASSUME OR SUBSTITUTE
FOR AN OPTION, STOCK APPRECIATION RIGHT, RESTRICTED STOCK AWARD, RESTRICTED
STOCK UNIT AWARD OR PERFORMANCE AWARD (UNLESS OTHERWISE PROVIDED IN AN AWARD
AGREEMENT), THEN IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL: (I) THOSE
OUTSTANDING OPTIONS AND STOCK APPRECIATION RIGHTS THAT ARE NOT ASSUMED OR
SUBSTITUTED FOR SHALL IMMEDIATELY VEST AND BECOME FULLY EXERCISABLE, (II)
RESTRICTIONS AND DEFERRAL LIMITATIONS ON RESTRICTED STOCK NOT ASSUMED OR
SUBSTITUTED FOR SHALL LAPSE AND THE RESTRICTED STOCK SHALL BECOME FREE OF ALL
RESTRICTIONS AND LIMITATIONS AND BECOME FULLY VESTED, (III) THE RESTRICTIONS AND
DEFERRAL LIMITATIONS AND OTHER CONDITIONS APPLICABLE TO ANY RESTRICTED STOCK
UNIT AWARDS OR ANY OTHER AWARDS NOT ASSUMED OR SUBSTITUTED FOR SHALL LAPSE, AND
SUCH RESTRICTED STOCK UNIT AWARDS OR SUCH OTHER AWARDS SHALL BECOME FREE OF ALL
RESTRICTIONS, LIMITATIONS OR CONDITIONS AND BECOME FULLY VESTED AND TRANSFERABLE
TO THE FULL EXTENT OF THE ORIGINAL GRANT, (IV) ALL PERFORMANCE AWARDS ASSUMED OR
SUBSTITUTED FOR SHALL BE CONSIDERED TO BE EARNED AND PAYABLE IN FULL, AND ANY
DEFERRAL OR OTHER RESTRICTION SHALL LAPSE AND SUCH PERFORMANCE AWARDS SHALL BE
IMMEDIATELY SETTLED OR DISTRIBUTED, AND (V) ALL AWARDS NOT ASSUMED OR
SUBSTITUTED FOR SHALL TERMINATE IMMEDIATELY AFTER THE CHANGE IN CONTROL.


(C)                                  THE COMMITTEE, IN ITS DISCRETION, MAY
DETERMINE THAT, UPON THE OCCURRENCE OF A CHANGE IN CONTROL OF THE COMPANY, EACH
OPTION AND STOCK APPRECIATION RIGHT OUTSTANDING SHALL TERMINATE WITHIN A
SPECIFIED NUMBER OF DAYS AFTER NOTICE TO THE PARTICIPANT, AND/OR THAT EACH
PARTICIPANT SHALL RECEIVE, WITH RESPECT TO EACH SHARE SUBJECT TO SUCH OPTION OR
STOCK APPRECIATION RIGHT, AN AMOUNT EQUAL TO THE EXCESS (IF ANY) OF THE FAIR
MARKET VALUE OF SUCH SHARE IMMEDIATELY PRIOR TO THE OCCURRENCE OF SUCH CHANGE IN
CONTROL OVER THE EXERCISE PRICE PER SHARE OF SUCH OPTION AND/OR STOCK
APPRECIATION RIGHT; SUCH AMOUNT TO BE PAYABLE IN CASH, IN ONE OR MORE KINDS OF
STOCK OR PROPERTY (INCLUDING THE STOCK OR PROPERTY, IF ANY, PAYABLE IN THE
TRANSACTION) OR IN A COMBINATION THEREOF, AS THE COMMITTEE, IN ITS DISCRETION,
SHALL DETERMINE.


11.3.                     CHANGE IN CONTROL.  FOR PURPOSES OF THE PLAN, UNLESS
OTHERWISE PROVIDED IN AN AWARD AGREEMENT, CHANGE IN CONTROL MEANS THE OCCURRENCE
OF ANY ONE OF THE FOLLOWING EVENTS:


(I)                                     DURING ANY TWENTY-FOUR (24) MONTH
PERIOD, INDIVIDUALS WHO, AS OF THE BEGINNING OF SUCH PERIOD, CONSTITUTE THE
BOARD (THE “INCUMBENT DIRECTORS”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A
MAJORITY OF THE BOARD, PROVIDED THAT ANY PERSON BECOMING A DIRECTOR SUBSEQUENT
TO THE BEGINNING OF SUCH PERIOD WHOSE ELECTION OR NOMINATION FOR ELECTION WAS
APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE INCUMBENT DIRECTORS THEN ON THE
BOARD (EITHER BY A SPECIFIC VOTE OR BY APPROVAL OF THE PROXY STATEMENT OF THE
COMPANY IN WHICH SUCH PERSON IS NAMED AS A NOMINEE FOR DIRECTOR, WITHOUT WRITTEN
OBJECTION TO SUCH NOMINATION) SHALL BE AN INCUMBENT DIRECTOR; PROVIDED, HOWEVER,
THAT NO INDIVIDUAL INITIALLY ELECTED OR NOMINATED AS A DIRECTOR OF THE COMPANY
AS A RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH RESPECT TO
DIRECTORS OR AS A RESULT OF ANY OTHER ACTUAL OR THREATENED SOLICITATION OF
PROXIES BY OR ON BEHALF OF ANY PERSON OTHER THAN THE BOARD SHALL BE DEEMED TO BE
AN INCUMBENT DIRECTOR;


(II)                                  ANY “PERSON” (AS SUCH TERM IS DEFINED IN
THE EXCHANGE ACT AND AS USED IN SECTIONS 13(D)(3) AND 14(D)(2) OF THE EXCHANGE
ACT) IS OR BECOMES A “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE
EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING
50% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S

13


--------------------------------------------------------------------------------



THEN OUTSTANDING SECURITIES ELIGIBLE TO VOTE FOR THE ELECTION OF THE BOARD (THE
“COMPANY VOTING SECURITIES”); PROVIDED, HOWEVER, THAT THE EVENT DESCRIBED IN
THIS PARAGRAPH (II) SHALL NOT BE DEEMED TO BE A CHANGE IN CONTROL BY VIRTUE OF
ANY OF THE FOLLOWING ACQUISITIONS:  (A) BY THE COMPANY OR ANY SUBSIDIARY, (B) BY
ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE
COMPANY OR ANY SUBSIDIARY, (C) BY ANY UNDERWRITER TEMPORARILY HOLDING SECURITIES
PURSUANT TO AN OFFERING OF SUCH SECURITIES, (D) PURSUANT TO A NON-QUALIFYING
TRANSACTION, AS DEFINED IN PARAGRAPH (III), OR (E) BY ANY PERSON OF VOTING
SECURITIES FROM THE COMPANY, IF A MAJORITY OF THE INCUMBENT BOARD APPROVES IN
ADVANCE THE ACQUISITION OF BENEFICIAL OWNERSHIP OF 50% OR MORE OF COMPANY VOTING
SECURITIES BY SUCH PERSON;


(III)                               THE CONSUMMATION OF A MERGER, CONSOLIDATION,
STATUTORY SHARE EXCHANGE OR SIMILAR FORM OF CORPORATE TRANSACTION INVOLVING THE
COMPANY OR ANY OF ITS SUBSIDIARIES THAT REQUIRES THE APPROVAL OF THE COMPANY’S
STOCKHOLDERS, WHETHER FOR SUCH TRANSACTION OR THE ISSUANCE OF SECURITIES IN THE
TRANSACTION (A “BUSINESS COMBINATION”), UNLESS IMMEDIATELY FOLLOWING SUCH
BUSINESS COMBINATION:  (A) MORE THAN 60% OF THE TOTAL VOTING POWER OF (X) THE
CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION (THE “SURVIVING
CORPORATION”), OR (Y) IF APPLICABLE, THE ULTIMATE PARENT CORPORATION THAT
DIRECTLY OR INDIRECTLY HAS BENEFICIAL OWNERSHIP OF 100% OF THE VOTING SECURITIES
ELIGIBLE TO ELECT DIRECTORS OF THE SURVIVING CORPORATION (THE “PARENT
CORPORATION”), IS REPRESENTED BY COMPANY VOTING SECURITIES THAT WERE OUTSTANDING
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION (OR, IF APPLICABLE, IS
REPRESENTED BY SHARES INTO WHICH SUCH COMPANY VOTING SECURITIES WERE CONVERTED
PURSUANT TO SUCH BUSINESS COMBINATION), AND SUCH VOTING POWER AMONG THE HOLDERS
THEREOF IS IN SUBSTANTIALLY THE SAME PROPORTION AS THE VOTING POWER OF SUCH
COMPANY VOTING SECURITIES AMONG THE HOLDERS THEREOF IMMEDIATELY PRIOR TO THE
BUSINESS COMBINATION, (B) NO PERSON (OTHER THAN ANY EMPLOYEE BENEFIT PLAN (OR
RELATED TRUST) SPONSORED OR MAINTAINED BY THE SURVIVING CORPORATION OR THE
PARENT CORPORATION), IS OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY,
OF 50% OR MORE OF THE TOTAL VOTING POWER OF THE OUTSTANDING VOTING SECURITIES
ELIGIBLE TO ELECT DIRECTORS OF THE PARENT CORPORATION (OR, IF THERE IS NO PARENT
CORPORATION, THE SURVIVING CORPORATION) AND (C) AT LEAST A MAJORITY OF THE
MEMBERS OF THE BOARD OF DIRECTORS OF THE PARENT CORPORATION (OR, IF THERE IS NO
PARENT CORPORATION, THE SURVIVING CORPORATION) FOLLOWING THE CONSUMMATION OF THE
BUSINESS COMBINATION WERE INCUMBENT DIRECTORS AT THE TIME OF THE BOARD’S
APPROVAL OF THE EXECUTION OF THE INITIAL AGREEMENT PROVIDING FOR SUCH BUSINESS
COMBINATION (ANY BUSINESS COMBINATION WHICH SATISFIES ALL OF THE CRITERIA
SPECIFIED IN (A), (B) AND (C) ABOVE SHALL BE DEEMED TO BE A “NON-QUALIFYING
TRANSACTION”);


(IV)                              THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN
OF COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY OR THE CONSUMMATION OF A
SALE OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS; OR


(V)                                 THE OCCURRENCE OF ANY OTHER EVENT THAT THE
BOARD DETERMINES BY A DULY APPROVED RESOLUTION CONSTITUTES A CHANGE IN CONTROL.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the

14


--------------------------------------------------------------------------------


number of Company Voting Securities outstanding; provided, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur.

12.                               GENERALLY APPLICABLE PROVISIONS

12.1.                     Amendment and Termination of the Plan.  The Board may,
from time to time, alter, amend, suspend or terminate the Plan as it shall deem
advisable, subject to any requirement for stockholder approval imposed by
applicable law, including the rules and regulations of the NASDAQ Stock Market
(or such other principal securities market on which the Shares are traded);
provided that the Board may not amend the Plan in any manner that would result
in noncompliance with Rule 16b-3 of the Exchange Act; and further provided that
the Board may not, without the approval of the Company’s stockholders to the
extent required by such applicable law, amend the Plan to (a) increase the
number of Shares that may be the subject of Awards under the Plan (except for
adjustments pursuant to Section 12.2), (b) expand the types of awards available
under the Plan, (c) materially expand the class of persons eligible to
participate in the Plan, (d) amend any provision of Section 5.3, or (e) increase
the maximum permissible term of any Option specified by Section 5.4 or the
maximum permissible term of a Stock Appreciation Right.  The Board may not
without the approval of the Company’s stockholders take any action with respect
to an Option or Stock Appreciation Right that may be treated as a repricing
under the rules and regulations of the NASDAQ Stock Market (or such other
principal securities market on which the Shares are traded), including a
reduction of the exercise price of an Option or Stock Appreciation Right or the
exchange of an Option or Stock Appreciation Right for cash or another Award.  In
addition, no amendments to, or termination of, the Plan shall in any way impair
the rights of a Participant under any Award previously granted without such
Participant’s consent.

12.2.                     Adjustments.  In the event of any merger,
reorganization, consolidation, recapitalization, dividend or distribution
(whether in cash, shares or other property, other than a regular cash dividend),
stock split, reverse stock split, spin-off or similar transaction or other
change in corporate structure affecting the Shares or the value thereof, such
adjustments and other substitutions shall be made to the Plan and to Awards as
the Committee, in its sole discretion, deems equitable or appropriate taking
into consideration the accounting and tax consequences, including such
adjustments in the aggregate number, class and kind of securities that may be
delivered under the Plan and, in the aggregate or to any one Participant, in the
number, class, kind and option or exercise price of securities subject to
outstanding Awards granted under the Plan (including, if the Committee deems
appropriate, the substitution of similar options to purchase the shares of, or
other awards denominated in the shares of, another company) as the Committee may
determine to be appropriate in its sole discretion; provided, however, that the
number of Shares subject to any Award shall always be a whole number.

12.3.                     Transferability of Awards.  Except as provided below,
and except as otherwise authorized by the Committee in an Award Agreement, no
Award and no Shares subject to Awards described in Article 8 that have not been
issued or as to which any applicable restriction, performance or deferral period
has not lapsed, may be sold, assigned, transferred, pledged or otherwise
encumbered, other than by will or the laws of descent and distribution, and such

15


--------------------------------------------------------------------------------


Award may be exercised during the life of the Participant only by the
Participant or the Participant’s guardian or legal representative. 
Notwithstanding the foregoing, to the extent and under such terms and conditions
as determined by the Committee, a Participant may assign or transfer an Award
(each transferee thereof, a “Permitted Assignee”) to a “family member” as such
term is defined in the General Instructions to Form S-8 (whether by gift or a
domestic relations order);  provided that such Permitted Assignee shall be bound
by and subject to all of the terms and conditions of the Plan and the Award
Agreement relating to the transferred Award and shall execute an agreement
satisfactory to the Company evidencing such obligations; and provided further
that such Participant shall remain bound by the terms and conditions of the
Plan.  The Company shall cooperate with any Permitted Assignee and the Company’s
transfer agent in effectuating any transfer permitted under this Section.

12.4.                     Termination of Employment.  The Committee shall
determine and set forth in each Award Agreement whether any Awards granted in
such Award Agreement will continue to be exercisable, and the terms of such
exercise, on and after the date that a Participant ceases to be employed by or
to provide services to the Company or any Subsidiary (including as a Director),
whether by reason of death, disability, voluntary or involuntary termination of
employment or services, or otherwise.  The date of termination of a
Participant’s employment or services will be determined by the Committee, which
determination will be final.

12.5.                     Deferral; Dividend Equivalents.  The Committee shall
be authorized to establish procedures pursuant to which the payment of any Award
may be deferred.  Subject to the provisions of the Plan and any Award Agreement,
the recipient of an Award (including any deferred Award) other than an Option or
Stock Appreciation Right may, if so determined by the Committee, be entitled to
receive, currently or on a deferred basis, cash, stock or other property
dividends, or cash payments in amounts equivalent to cash, stock or other
property dividends on Shares (“Dividend Equivalents”) with respect to the number
of Shares covered by the Award, as determined by the Committee, in its sole
discretion.  The Committee may provide that such amounts and Dividend
Equivalents (if any) shall be deemed to have been reinvested in additional
Shares or otherwise reinvested and may provide that such amounts and Dividend
Equivalents are subject to the same vesting or performance conditions as the
underlying Award.

13.                               MISCELLANEOUS

13.1.                     Tax Withholding.  The Company shall have the right to
make all payments or distributions pursuant to the Plan to a Participant (or a
Permitted Assignee thereof) (any such person, a “Payee”) net of any applicable
federal, state and local taxes required to be paid or withheld as a result of
(a) the grant of any Award, (b) the exercise of an Option or Stock Appreciation
Right, (c) the delivery of Shares or cash, (d) the lapse of any restrictions in
connection with any Award or (e) any other event occurring pursuant to the
Plan.  The Company or any Subsidiary shall have the right to withhold from wages
or other amounts otherwise payable to such Payee such withholding taxes as may
be required by law, or to otherwise require the Payee to pay such withholding
taxes.  If the Payee shall fail to make such tax payments as are required, the
Company or its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to
such Payee or to take such other action as may be necessary to satisfy such
withholding obligations.  The Committee shall be authorized to establish
procedures for election by Participants to satisfy such obligation for

16


--------------------------------------------------------------------------------


the payment of such taxes by tendering previously acquired Shares (either
actually or by attestation, valued at their then Fair Market Value), or by
directing the Company to retain Shares (up to the Participant’s minimum required
tax withholding rate or such other rate that will not trigger a negative
accounting impact) otherwise deliverable in connection with the Award.

13.2.                     Right of Discharge Reserved; Claims to Awards. 
Nothing in the Plan nor the grant of an Award hereunder shall confer upon any
Employee or Director the right to continue in the employment or service of the
Company or any Subsidiary or affect any right that the Company or any Subsidiary
may have to terminate the employment or service of (or to demote or to exclude
from future Awards under the Plan) any such Employee or Director at any time for
any reason.  Except as specifically provided by the Committee, the Company shall
not be liable for the loss of existing or potential profit from an Award granted
in the event of termination of an employment or other relationship.  No Employee
or Participant shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Employees or Participants
under the Plan.


13.3.                     PROSPECTIVE RECIPIENT.  THE PROSPECTIVE RECIPIENT OF
ANY AWARD UNDER THE PLAN SHALL NOT, WITH RESPECT TO SUCH AWARD, BE DEEMED TO
HAVE BECOME A PARTICIPANT, OR TO HAVE ANY RIGHTS WITH RESPECT TO SUCH AWARD,
UNTIL AND UNLESS SUCH RECIPIENT SHALL HAVE EXECUTED AN AGREEMENT OR OTHER
INSTRUMENT EVIDENCING THE AWARD AND DELIVERED A COPY THEREOF TO THE COMPANY, AND
OTHERWISE COMPLIED WITH THE THEN APPLICABLE TERMS AND CONDITIONS.


13.4.                     SUBSTITUTE AWARDS.  NOTWITHSTANDING ANY OTHER
PROVISION OF THE PLAN, THE TERMS OF SUBSTITUTE AWARDS MAY VARY FROM THE TERMS
SET FORTH IN THE PLAN TO THE EXTENT THE COMMITTEE DEEMS APPROPRIATE TO CONFORM,
IN WHOLE OR IN PART, TO THE PROVISIONS OF THE AWARDS IN SUBSTITUTION FOR WHICH
THEY ARE GRANTED.


13.5.                     CANCELLATION OF AWARD.  (A)  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED HEREIN, AN AWARD AGREEMENT MAY PROVIDE THAT THE AWARD
SHALL BE CANCELED IF THE PARTICIPANT, WITHOUT THE CONSENT OF THE COMPANY, WHILE
EMPLOYED BY, OR PROVIDING SERVICES TO, THE COMPANY OR ANY SUBSIDIARY OR AFTER
TERMINATION OF SUCH EMPLOYMENT OR SERVICES, ESTABLISHES A RELATIONSHIP WITH A
COMPETITOR OF THE COMPANY OR ANY SUBSIDIARY OR ENGAGES IN ACTIVITY THAT IS IN
CONFLICT WITH OR ADVERSE TO THE INTEREST OF THE COMPANY OR ANY SUBSIDIARY, AS
DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION.  THE COMMITTEE MAY PROVIDE
IN AN AWARD AGREEMENT THAT IF WITHIN THE TIME PERIOD SPECIFIED IN THE AGREEMENT
THE PARTICIPANT ESTABLISHES A RELATIONSHIP WITH A COMPETITOR OR ENGAGES IN AN
ACTIVITY REFERRED TO IN THE PRECEDING SENTENCE, THE PARTICIPANT WILL FORFEIT ANY
GAIN REALIZED ON THE VESTING OR EXERCISE OF THE AWARD AND MUST REPAY SUCH GAIN
TO THE COMPANY.


(B)                                 IN THE EVENT THE PARTICIPANT CEASES TO BE
EMPLOYED BY, OR PROVIDE SERVICES TO, THE COMPANY ON ACCOUNT OF A TERMINATION FOR
“CAUSE” (AS DEFINED BELOW) BY THE COMPANY, ANY AWARD HELD BY THE PARTICIPANT
SHALL TERMINATE AS OF THE DATE THE PARTICIPANT CEASES TO BE EMPLOYED BY, OR
PROVIDE SERVICES TO, THE COMPANY.  IN ADDITION, NOTWITHSTANDING ANY OTHER
PROVISIONS OF THIS SECTION, IF THE COMMITTEE DETERMINES THAT THE PARTICIPANT HAS
ENGAGED IN CONDUCT THAT CONSTITUTES CAUSE AT ANY TIME WHILE THE PARTICIPANT IS
EMPLOYED BY, OR PROVIDING SERVICES TO, THE COMPANY OR AFTER THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT OR SERVICES, ANY AWARDS HELD BY THE PARTICIPANT SHALL
IMMEDIATELY TERMINATE.  IN THE EVENT A PARTICIPANT’S EMPLOYMENT OR SERVICES IS
TERMINATED FOR CAUSE, IN ADDITION TO THE IMMEDIATE TERMINATION OF ALL AWARDS,
THE PARTICIPANT SHALL AUTOMATICALLY FORFEIT ALL SHARES UNDERLYING ANY EXERCISED
PORTION OF

17


--------------------------------------------------------------------------------



AN OPTION FOR WHICH THE COMPANY HAS NOT YET DELIVERED THE SHARE CERTIFICATES,
UPON REFUND BY THE COMPANY OF THE OPTION PRICE PAID BY THE PARTICIPANT FOR SUCH
SHARES.


(C)  FOR PURPOSES OF THIS SECTION, “CAUSE” SHALL MEAN, UNLESS OTHERWISE PROVIDED
IN AN AWARD AGREEMENT OR ANOTHER AGREEMENT BETWEEN THE PARTICIPANT AND  THE
COMPANY OR A SUBSIDIARY OR A PLAN MAINTAINED BY THE COMPANY OR A SUBSIDIARY IN
WHICH THE PARTICIPANT PARTICIPATES, A DETERMINATION BY THE COMMITTEE THAT THE
PARTICIPANT HAS BREACHED HIS OR HER EMPLOYMENT OR SERVICE CONTRACT WITH THE
COMPANY, OR HAS BEEN ENGAGED IN DISLOYALTY TO THE COMPANY, INCLUDING, WITHOUT
LIMITATION, FRAUD, EMBEZZLEMENT, THEFT, COMMISSION OF A FELONY OR PROVEN
DISHONESTY IN THE COURSE OF HIS OR HER EMPLOYMENT OR SERVICE, OR HAS DISCLOSED
TRADE SECRETS OR CONFIDENTIAL INFORMATION OF THE COMPANY TO PERSONS NOT ENTITLED
TO RECEIVE SUCH INFORMATION, OR HAS BREACHED ANY WRITTEN NONCOMPETITION OR
NONSOLICITATION AGREEMENT BETWEEN THE PARTICIPANT AND THE COMPANY OR HAS ENGAGED
IN SUCH OTHER BEHAVIOR DETRIMENTAL TO THE INTERESTS OF THE COMPANY AS THE
COMMITTEE DETERMINES


13.6.                     STOP TRANSFER ORDERS.  ALL CERTIFICATES FOR SHARES
DELIVERED UNDER THE PLAN PURSUANT TO ANY AWARD SHALL BE SUBJECT TO SUCH
STOP-TRANSFER ORDERS AND OTHER RESTRICTIONS AS THE COMMITTEE MAY DEEM ADVISABLE
UNDER THE RULES, REGULATIONS AND OTHER REQUIREMENTS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STOCK EXCHANGE UPON WHICH THE SHARES ARE THEN LISTED,
AND ANY APPLICABLE FEDERAL OR STATE SECURITIES LAW, AND THE COMMITTEE MAY CAUSE
A LEGEND OR LEGENDS TO BE PUT ON ANY SUCH CERTIFICATES TO MAKE APPROPRIATE
REFERENCE TO SUCH RESTRICTIONS.


13.7.                     NATURE OF PAYMENTS.  ALL AWARDS MADE PURSUANT TO THE
PLAN ARE IN CONSIDERATION OF SERVICES PERFORMED OR TO BE PERFORMED FOR THE
COMPANY OR ANY SUBSIDIARY, DIVISION OR BUSINESS UNIT OF THE COMPANY.  ANY INCOME
OR GAIN REALIZED PURSUANT TO AWARDS UNDER THE PLAN AND ANY STOCK APPRECIATION
RIGHTS CONSTITUTE A SPECIAL INCENTIVE PAYMENT TO THE PARTICIPANT AND SHALL NOT
BE TAKEN INTO ACCOUNT, TO THE EXTENT PERMISSIBLE UNDER APPLICABLE LAW, AS
COMPENSATION FOR PURPOSES OF ANY OF THE EMPLOYEE BENEFIT PLANS OF THE COMPANY OR
ANY SUBSIDIARY EXCEPT AS MAY BE DETERMINED BY THE COMMITTEE OR BY THE BOARD OR
BOARD OF DIRECTORS OF THE APPLICABLE SUBSIDIARY.


13.8.                     OTHER PLANS.  NOTHING CONTAINED IN THE PLAN SHALL
PREVENT THE BOARD FROM ADOPTING OTHER OR ADDITIONAL COMPENSATION ARRANGEMENTS,
SUBJECT TO STOCKHOLDER APPROVAL IF SUCH APPROVAL IS REQUIRED; AND SUCH
ARRANGEMENTS MAY BE EITHER GENERALLY APPLICABLE OR APPLICABLE ONLY IN SPECIFIC
CASES.


13.9.                     SEVERABILITY.  IF ANY PROVISION OF THE PLAN SHALL BE
HELD UNLAWFUL OR OTHERWISE INVALID OR UNENFORCEABLE IN WHOLE OR IN PART BY A
COURT OF COMPETENT JURISDICTION, SUCH PROVISION SHALL (A) BE DEEMED LIMITED TO
THE EXTENT THAT SUCH COURT OF COMPETENT JURISDICTION DEEMS IT LAWFUL, VALID
AND/OR ENFORCEABLE AND AS SO LIMITED SHALL REMAIN IN FULL FORCE AND EFFECT, AND
(B) NOT AFFECT ANY OTHER PROVISION OF THE PLAN OR PART THEREOF, EACH OF WHICH
SHALL REMAIN IN FULL FORCE AND EFFECT.  IF THE MAKING OF ANY PAYMENT OR THE
PROVISION OF ANY OTHER BENEFIT REQUIRED UNDER THE PLAN SHALL BE HELD UNLAWFUL OR
OTHERWISE INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION, SUCH
UNLAWFULNESS, INVALIDITY OR UNENFORCEABILITY SHALL NOT PREVENT ANY OTHER PAYMENT
OR BENEFIT FROM BEING MADE OR PROVIDED UNDER THE PLAN, AND IF THE MAKING OF ANY
PAYMENT IN FULL OR THE PROVISION OF ANY OTHER BENEFIT REQUIRED UNDER THE PLAN IN
FULL WOULD BE UNLAWFUL OR OTHERWISE INVALID OR UNENFORCEABLE, THEN SUCH
UNLAWFULNESS, INVALIDITY OR UNENFORCEABILITY SHALL NOT PREVENT SUCH PAYMENT OR
BENEFIT FROM BEING MADE OR PROVIDED IN PART,

18


--------------------------------------------------------------------------------



TO THE EXTENT THAT IT WOULD NOT BE UNLAWFUL, INVALID OR UNENFORCEABLE, AND THE
MAXIMUM PAYMENT OR BENEFIT THAT WOULD NOT BE UNLAWFUL, INVALID OR UNENFORCEABLE
SHALL BE MADE OR PROVIDED UNDER THE PLAN.


13.10.              CONSTRUCTION.  AS USED IN THE PLAN, THE WORDS “INCLUDE” AND
“INCLUDING,” AND VARIATIONS THEREOF, SHALL NOT BE DEEMED TO BE TERMS OF
LIMITATION, BUT RATHER SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT
LIMITATION.”


13.11.              UNFUNDED STATUS OF THE PLAN.  THE PLAN IS INTENDED TO
CONSTITUTE AN “UNFUNDED” PLAN FOR INCENTIVE AND DEFERRED COMPENSATION.  WITH
RESPECT TO ANY PAYMENTS NOT YET MADE TO A PARTICIPANT BY THE COMPANY, NOTHING
CONTAINED HEREIN SHALL GIVE ANY SUCH PARTICIPANT ANY RIGHTS THAT ARE GREATER
THAN THOSE OF A GENERAL CREDITOR OF THE COMPANY.  IN ITS SOLE DISCRETION, THE
COMMITTEE MAY AUTHORIZE THE CREATION OF TRUSTS OR OTHER ARRANGEMENTS TO MEET THE
OBLIGATIONS CREATED UNDER THE PLAN TO DELIVER THE SHARES OR PAYMENTS IN LIEU OF
OR WITH RESPECT TO AWARDS HEREUNDER; PROVIDED, HOWEVER, THAT THE EXISTENCE OF
SUCH TRUSTS OR OTHER ARRANGEMENTS IS CONSISTENT WITH THE UNFUNDED STATUS OF THE
PLAN.


13.12.              GOVERNING LAW.  THE PLAN AND ALL DETERMINATIONS MADE AND
ACTIONS TAKEN THEREUNDER, TO THE EXTENT NOT OTHERWISE GOVERNED BY THE CODE OR
THE LAWS OF THE UNITED STATES, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS, AND CONSTRUED
ACCORDINGLY.


13.13.              EFFECTIVE DATE OF PLAN; TERMINATION OF PLAN.  THE PLAN SHALL
BE EFFECTIVE ON THE DATE OF THE APPROVAL OF THE PLAN BY THE HOLDERS OF THE
SHARES ENTITLED TO VOTE AT A DULY CONSTITUTED MEETING OF THE STOCKHOLDERS OF THE
COMPANY.  THE PLAN SHALL BE NULL AND VOID AND OF NO EFFECT IF THE FOREGOING
CONDITION IS NOT FULFILLED AND IN SUCH EVENT EACH AWARD SHALL, NOTWITHSTANDING
ANY OF THE PRECEDING PROVISIONS OF THE PLAN, BE NULL AND VOID AND OF NO EFFECT. 
AWARDS MAY BE GRANTED UNDER THE PLAN AT ANY TIME AND FROM TIME TO TIME ON OR
PRIOR TO THE TENTH ANNIVERSARY OF THE EFFECTIVE DATE OF THE PLAN, ON WHICH DATE
THE PLAN WILL EXPIRE EXCEPT AS TO AWARDS THEN OUTSTANDING UNDER THE PLAN.  SUCH
OUTSTANDING AWARDS SHALL REMAIN IN EFFECT UNTIL THEY HAVE BEEN EXERCISED OR
TERMINATED, OR HAVE EXPIRED.


13.14.              FOREIGN EMPLOYEES.  AWARDS MAY BE GRANTED TO PARTICIPANTS
WHO ARE FOREIGN NATIONALS OR EMPLOYED OUTSIDE THE UNITED STATES, OR BOTH, ON
SUCH TERMS AND CONDITIONS DIFFERENT FROM THOSE APPLICABLE TO AWARDS TO EMPLOYEES
EMPLOYED IN THE UNITED STATES AS MAY, IN THE JUDGMENT OF THE COMMITTEE, BE
NECESSARY OR DESIRABLE IN ORDER TO RECOGNIZE DIFFERENCES IN LOCAL LAW OR TAX
POLICY.  THE COMMITTEE ALSO MAY IMPOSE CONDITIONS ON THE EXERCISE OR VESTING OF
AWARDS IN ORDER TO MINIMIZE THE COMPANY’S OBLIGATION WITH RESPECT TO TAX
EQUALIZATION FOR EMPLOYEES ON ASSIGNMENTS OUTSIDE THEIR HOME COUNTRY.


13.15.              COMPLIANCE WITH SECTION 409A OF THE CODE.  THIS PLAN IS
INTENDED TO COMPLY AND SHALL BE ADMINISTERED IN A MANNER THAT IS INTENDED TO
COMPLY WITH SECTION 409A OF THE CODE AND SHALL BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH SUCH INTENT.  TO THE EXTENT THAT AN AWARD OR THE PAYMENT,
SETTLEMENT OR DEFERRAL THEREOF IS SUBJECT TO SECTION 409A OF THE CODE, THE AWARD
SHALL BE GRANTED, PAID, SETTLED OR DEFERRED IN A MANNER THAT WILL COMPLY WITH
SECTION 409A OF THE CODE, INCLUDING REGULATIONS OR OTHER GUIDANCE ISSUED WITH
RESPECT THERETO, EXCEPT AS OTHERWISE DETERMINED BY THE COMMITTEE.  ANY PROVISION
OF THIS PLAN THAT WOULD CAUSE THE GRANT OF AN AWARD OR THE PAYMENT, SETTLEMENT
OR DEFERRAL THEREOF TO FAIL TO SATISFY SECTION 409A OF THE CODE

19


--------------------------------------------------------------------------------



SHALL BE AMENDED TO COMPLY WITH SECTION 409A OF THE CODE ON A TIMELY BASIS,
WHICH MAY BE MADE ON A RETROACTIVE BASIS, IN ACCORDANCE WITH REGULATIONS AND
OTHER GUIDANCE ISSUED UNDER SECTION 409A OF THE CODE.


13.16.              CAPTIONS.  THE CAPTIONS IN THE PLAN ARE FOR CONVENIENCE OF
REFERENCE ONLY, AND ARE NOT INTENDED TO NARROW, LIMIT OR AFFECT THE SUBSTANCE OR
INTERPRETATION OF THE PROVISIONS CONTAINED HEREIN.

20


--------------------------------------------------------------------------------